United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2200
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Carlos Maurice Harris

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                           Submitted: February 5, 2013
                            Filed: February 12, 2013
                                 [Unpublished]
                                 ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Carlos Harris appeals the 300-month prison term the district court1 imposed
after he pled guilty to a firearm-related charge. Harris’s counsel has moved to

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence is unreasonable.

       Harris entered his guilty plea pursuant to a Fed. R. Crim. P. 11(c)(1)(C) plea
agreement, which set forth the parties’ agreement to a term of imprisonment of no less
than 264 months and no greater than 360 months, and which contained Harris’s
waiver of his right to appeal his sentence except if the court were to impose a prison
term greater than 360 months. Upon careful review, this court concludes that the
appeal waiver precludes Harris’s challenge to his sentence because (1) counsel’s
argument falls squarely within the scope of the waiver, (2) the record shows that
Harris entered into the plea agreement and the appeal waiver knowingly and
voluntarily, and (3) no miscarriage of justice would result from enforcing the waiver.
See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (setting
forth criteria for enforcing appeal waiver); see also United States v. Azure, 571 F.3d
769, 772 (8th Cir. 2008) (de novo review of whether defendant waived appeal right).

      Finally, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), this court finds no nonfrivolous issues for appeal.

      Counsel’s motion to withdraw is granted, and the appeal is dismissed.
                     ______________________________




                                         -2-